Citation Nr: 1517657	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-44 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for acid reflux, also claimed as gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1986 to December 1989 and from March 2003 to March 2005, including service in the Southwest Asia Theater of operations during the Persian Gulf War.  He retired from reserve service in February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for acid reflux also claimed as gastroesophageal reflux syndrome.  Jurisdiction over this claim has been retained by the RO in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file includes multiple VA examinations and opinions regarding his claimed GERD condition.  A February 2011 opinion finds the condition service-connected based on the Veteran's reports of symptoms during his time in service.  There is no indication that the claims file, to include service treatment records, was reviewed.  Conversely, in an opinion in November 2013, the examiner reviewed the claims file and found insufficient evidence to diagnose GERD based on a 2009 endoscopy and found other diagnosed conditions "could explain the veteran's symptoms."  The Veteran is service connected for gastritis and irritable bowel syndrome.  It is noted that the referenced January 2009 upper GI endoscopy included the impression of gastritis and duodenitis but that the exam was otherwise normal - "no esophageal stricture or inflammation seen."  However, and somewhat perplexing, the claims file contains multiple diagnoses of GERD, including his care provider and previous VA examiners.  Additionally, the examiner stated that medications taken for the Veteran's other service-connected conditions are not known to cause or aggravate GERD.  

A review of these examinations and opinions finds them inadequate, both individually and in the aggregate.  Accordingly, an addendum opinion should be obtained to reconcile the conflicting opinions and provide clarity as to the etiology of the Veteran's GERD with a complete review of the record and a rationale for all opinions and conclusions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for a physician with appropriate expertise to review the Veteran's VA claims file and provide an opinion regarding the etiology of the Veteran's GERD. Review of the claims file should be noted in the physician's report.

The examiner is asked to identify/diagnose all of the Veteran's gastrointestinal disorders that existed since he initiated his claim.  In so doing, the examiner should determine whether GERD is present or has been present at any time during the appeal process.  If a diagnosis of GERD is not established, the examiner should identify the evidence/findings used to render this negative conclusion and reconcile his/her findings with the diagnoses of GERD that exist in the record.

If GERD is diagnosed, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's GERD was incurred in, caused by, or aggravated by service.  The examiner should specifically comment on the Veteran's credible reports of in-service acid reflux symptomatology that he self-medicated.  The examiner should also note the Veteran's November 2004 claims of in-service toxic exposure, including to smoke from burning trash or feces, exhaust fumes, JP8 or other fuels, solvents, and sand/dust.  

The examiner should also comment on whether it is as likely as not that the Veteran's GERD was (a) caused OR (b) aggravated by his service connected gastritis, IBS, or any medication used to treat any of his service connected disabilities.  

A rationale for the requested opinion shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he or she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. After completing the above actions, the Veteran's claim for service connection for GERD should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


